..




                       . .. . .


OFFICE   OF THE   ATTORNEY        GENERAL   OF TEXAS

                     AUSTIN
NanorablatimbrUI Cram, Pa6b 3



         'Doer the DiaCriot JIp6(10
                                  or mid Xstriot
    Court hewa eMhoriti7tto eppelab maohM auditor,
    or ordor    nuoh independent       cudtt or aoaooont6nt
    to audit *ai& ?oOorbn, booko MU           4oootmC8 OS tbr
    oiYioinl@    96   mid   CoUrit7l
         " . . . am                                             i




                                         co0drdonbrr’   Cou?$
                                           lthourfmdpopulti
                                         aitba statoa obnnbu